Citation Nr: 0712755	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-34 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurocardiogenic 
presyncope disorder.


REPRESENTATION

Appellant represented by:	David Glasser, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The Board first reviewed this appeal in March 2006 
and remanded the claim so that a personal hearing could be 
scheduled.  The veteran appeared before the Board in February 
2007 and a transcript of that hearing is of record.

The Board notes that the claim here on appeal is somewhat 
related to a claim of entitlement to service connection for 
migraine headaches which was originally denied in a September 
1969 rating decision.  The RO reopened that claim, but 
continued the denial of benefits sought in a September 2004 
decision that was not appealed by the veteran.  As such, the 
issue of entitlement to service connection for migraines is 
not currently before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran entered service in January 1969 with a history of 
migraine headaches.  He was treated during service and 
determined to be unfit for retention after three months of 
service and honorably discharged in May 1969.  The veteran 
believed at that time that he had a disability associated 
with his migraines.

In 2001, the veteran was involved in a motor vehicle 
accident.  As a consequence, he began treatment to determine 
why he had periods of possible loss of consciousness.  It was 
determined in August 2001 that he had a neurocardiogenic 
presyncope/syncope disorder.

The veteran has performed quite a bit of research regarding 
his neurologic disorder and now believes that the disorder 
began during his brief period of service.  Treatise evidence 
reflects that pain is a trigger for neurocardiogenic 
presyncope and the veteran asserts that he began having brief 
periods when he lost consciousness during service that he 
just associated with his headache disorder.  Because he has 
presented a plausible connection between current disability 
and his period of service, the Board finds that VA is 
required to further develop the medical record by scheduling 
the veteran for a neurologic examination pursuant to 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current treatment records 
from the veteran's private physician, Greg 
J. Mercurio, M.D., and the cardiologist 
who diagnosed neurocardiogenic presyncope.  
Associate all records with the claims 
folder.

2.  After all treatment records have been 
obtained, schedule the veteran for an 
examination with a neurologist to 
determine the nature and etiology of all 
diagnosed neurologic disorders.  The 
examiner is to be provided with the claims 
folder and requested to comment on all 
pre-service treatment notes and reports as 
well as all service medical records.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  For each diagnosed 
disability, the examiner should state 
whether it is at least as likely as not 
that the disorder began during the 
veteran's brief period of service.  If the 
disorder is determined to have begun prior 
to service, the examiner is to state 
whether it is at least as likely as not 
that it increased in severity during the 
veteran's service.  All opinions expressed 
must be supported by complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Robert O'Brien
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




